PER CURIAM:
Richard Edward Brillhart, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2000) petition and subsequent Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brillhart v. Stansberry, No. 5:07-hc-02055-FL (E.D.N.C. April 16, 2007 & April 20, 2007). We deny Brillhart’s motion to file a formal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.